Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed February 14, 2022 has been entered.  
The terminal disclaimer filed February 15, 2022 has been approved.  
The claims no longer invoke 35 U.S.C. 112(f), due to the amendment and in view of Applicant’s remarks.
The objection to claim 3 due to an informality is withdrawn in response to the amendment.
The double patenting rejection is withdrawn in response to the terminal disclaimer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires performing by the signal processing circuit, a reset process based on: a control origin identification signal that identifies one of the central processing units as an origin of controlling the first image encoder-decoder of the image encoder-decoders, to start the signal process; and the reset request, from one of the central processing units, being accepted by the signal processing circuit.  The reset request is issued by the central processing units to respective image encoder-decoders, and the signal process is started by the first image encoder-decoder.  These features, as recited in claim 1, and in combination with the other elements of the claim, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JON CHANG/Primary Examiner, Art Unit 2665